Exhibit 10.8

 

EXECUTION COPY

 

SUPPLEMENTAL PAYMENT AGREEMENT

 

THIS SUPPLEMENTAL PAYMENT AGREEMENT (this “Agreement”), dated as of August 1,
2012, is by and among Prospect Global Resources, Inc., a Delaware corporation
(“Prospect”), American West Potash LLC, a Delaware limited liability company
(the “Company”), and The Karlsson Group, Inc., an Arizona corporation,
(“Karlsson”). Prospect and Karlsson are sometimes referred to in this Agreement,
collectively, as the “Parties,” and individually, as a “Party.”

 

RECITALS

 

WHEREAS, Prospect and Karlsson entered into that certain Membership Interest
Purchase Agreement dated as of May 30, 2012 (the “Purchase Agreement”), whereby
Prospect purchased, and Karlsson sold, all of Karlsson’s limited liability
company membership interests (the “Membership Interests”), representing fifty
percent (50%) of the total limited liability company membership interests, in
the Company;

 

WHEREAS, the Company is now a wholly-owned subsidiary of Prospect; and

 

WHEREAS, as partial consideration for the Membership Interests, Prospect agreed
to pay to Karlsson certain additional consideration in the event of a Company
Sale (as defined below).

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto hereby agree as follows:

 

AGREEMENT

 

1.                                      Additional Consideration.

 

a.              In the event a Company Sale is consummated on or before the
fourth (4th) anniversary of the date hereof, Prospect shall promptly pay to
Karlsson an amount equal to fifteen percent (15%) of the net proceeds (pro-rata
in cash or in kind) received, from such Company Sale (the “Supplemental
Payment”); provided that, in no event shall the Supplemental Payment exceed
Seventy Five Million Dollars ($75,000,000) in cash or the value of the in kind
payment.

 

b.              “Company Sale” shall have the meaning set forth in that certain
Senior First Priority Secured Promissory Note, dated as of the date hereof,
issued by Prospect in favour of Karlsson.

 

2.                                      Representations and Warranties. Each
Party represents and warrants to the other Party that (i) it is duly formed,
validly existing and in good standing under the laws of the state of its
organization, (ii) it is duly authorized to execute, deliver and perform this
Agreement, (iii) this Agreement is a valid and binding agreement and is fully
enforceable against such Party according to the terms of this Agreement, and
(iv) it is not a party to any agreement that would prevent it from entering into
this Agreement or performing its obligations hereunder.

 

1

--------------------------------------------------------------------------------


 

3.                                      Taxes and Fees. Karlsson shall be
responsible for any and all federal, state, local or other required to be paid
by Karlsson to any governmental authority or subdivision thereof measured by or
related to the transfer, payment or receipt of the Supplemental Payment.

 

4.                                      Miscellaneous.

 

a.              Expenses. Except as otherwise expressly provided herein, all
costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the Party
incurring such costs and expenses.

 

b.              Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next business day
if sent after normal business hours of the recipient or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
Parties at the following addresses (or at such other address for a Party as
shall be specified in a notice given in accordance with this Section 4(b)):

 

If to Karlsson:

 

The Karlsson Group, Inc.

18 Ozone Avenue

Venice, CA 90291

Facsimile: 310-933-0262

E-mail: sevenciel@ca.rr.com

Attention: Michael Stone

 

 

 

with a copy, which shall not constitute notice, to:

 

Law Offices of Richard C. Weisberg

33 Derwen Road

Bala Cynwyd, PA 19004

Facsimile 215-689-1504

Email: weisberg@weisberg-law.com

Attention: Mr. Richard Weisberg

 

 

 

If to Prospect:

 

Prospect Global Resources, Inc.

1621 18th Street, Suite 260

Denver, CO 80202

Facsimile: 720-294-0402

E-Mail: PAvery@prospectGRI.com

Attention: Mr. Pat Avery

 

2

--------------------------------------------------------------------------------


 

with a copy, which shall not constitute notice, to:

 

Eisner, Kahan & Gorry, P.C.

9601 Wilshire Boulevard, Suite 700

Beverly Hills, CA 90210

Facsimile: 310-855-3201

E-mail: meisner@eisnerlaw.com

Attention: Mr. Michael Eisner

 

c.               Construction; Representation by Counsel. The Parties
acknowledge and agree that they have been represented and advised by counsel in
connection with the negotiation and preparation of this Agreement, and this
Agreement shall be deemed to have been drafted jointly by the Parties,
notwithstanding that one Party or the other may have performed the actual
drafting hereof.  This Agreement shall be construed and interpreted in
accordance with the plain meaning of its language, and not for or against any
Party, and as a whole, giving effect to all the terms, conditions and provisions
hereof.  Whenever the context may require, any provisions used in this Agreement
shall include the corresponding masculine, feminine, or neuter forms.

 

d.              Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

 

e.               Severability.  If any provision of this Agreement is held
invalid or unenforceable, such decision shall not affect the validity or
enforceability of any other provision of this Agreement, all of which other
provisions shall remain in full force and effect.

 

f.                Entire Agreement. This Agreement contains the entire agreement
between the Parties with respect to the transactions contemplated hereby, and
supersedes all negotiations, agreements, representations, warranties,
commitments, whether in writing or oral, prior to the date hereof.

 

g.               Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the Parties and their respective successors
and permitted assigns. Neither Party may assign its rights and obligations
hereunder without the prior written consent of the other Party, which consent
shall not be unreasonably withheld or delayed; provided, however, that no
consent shall be required for an assignment by Karlsson to a liquidating trust
for the benefit of the shareholders of Karlsson.

 

h.              No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the Parties and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

 

i.                  Amendment and Modification; Waiver. This Agreement may only
be amended, modified or supplemented by an agreement in writing signed by each
Party hereto. No waiver by any Party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the Party so
waiving. No waiver by any Party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such

 

3

--------------------------------------------------------------------------------


 

written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

j.                 Governing Law; Submission to Jurisdiction.

 

i.                This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Arizona without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Arizona or any other jurisdiction) that would cause the application of laws of
any jurisdiction other than those of the State of Arizona.

 

ii.             The Parties consent to the sole and exclusive jurisdiction and
venue in the Federal or State courts in Arizona, and agree that all disputes
based on or arising out of this Agreement shall only be submitted to and
determined by said courts, which shall have sole and exclusive jurisdiction.

 

k.              Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the date first written above.

 

 

PROSPECT GLOBAL RESOURCES, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Wayne Rich

 

Name: Wayne Rich

 

Title: Chief Financial Officer

 

 

 

 

 

AMERICAN WEST POTASH LLC

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Wayne Rich

 

Name: Wayne Rich

 

Title: Manager

 

 

 

 

 

THE KARLSSON GROUP, INC.,

 

an Arizona corporation

 

 

 

 

 

By:

/s/ Anders Karlsson

 

Name: Anders Karlsson

 

Title: President

 

--------------------------------------------------------------------------------